DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2, Figures 2A-2F in the reply filed on 2/28/22 is acknowledged.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jainek US 2020/0386129.

	Claim 1, Jainek teaches a filter element comprising: first and second end plates (36, 38), the second end plate (38) having a central aperture, a filtering medium (32) arranged between the end plates in a generally hollow cylindrical configuration about a central bore arranged about an axis, the central bore communicating with the central aperture in the second end plate, a perforated cylindrical pipe (44) located in the central bore, a locking mechanism rotating assembly (28), sealingly extending through the central aperture of the second end plate and having a seal (66) mounted thereon and capable of sealing the filter element in a filter housing, the locking mechanism rotating assembly including a plurality of locking mechanism engagement protrusions (the bulges on either side of 56) (fig. 1). The recitation of the filter element being for use with a filter assembly having a filter housing including a locking mechanism for locking the filter element in the housing, and the locking mechanism including rotational driving cams is a recitation of intended use of the filter element and does not provide any further structural limitations to the claimed filter element. Likewise, the recitation of locking mechanism engagement protrusions configured for operative engagement with the rotational driving cams is a recitation of intended use. The protrusions of Jainek are capable of engaging with driving cams.
	Claims 8 and 13-15, Jainek further teaches the locking mechanism rotating assembly is separate from and mounted onto the cylindrical pipe (fig. 1); the locking mechanism rotating assembly sealingly engages the central apertures of the second end plate by means of a circumferential seal (68) extending along a periphery of the central aperture (fig. 1-6); and the locking mechanism rotating assembly is mounted onto the perforated cylindrical pipe by a snap fit mounting (50) (fig. 1-6, paragraph 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. US 2016/0258397.

	Claim 1, Jiang teaches a filter element comprising: first and second end plates (178,180, the second end plate (180) having a central aperture, a filtering medium (130) arranged between the end plates in a generally hollow cylindrical configuration about a central bore arranged about an axis, the central bore communicating with the central aperture in the second end plate, a perforated cylindrical pipe (190) located in the central bore, a locking mechanism rotating assembly (162), sealingly extending through the central aperture of the second end plate and having a seal (114) mounted thereon and capable of sealing the filter element in a filter housing, the locking mechanism rotating assembly including a locking mechanism engagement protrusion (see below) capable of operative engagement with a rotational driving cam (fig. 2-6). The recitation of the filter element being for use with a filter assembly having a filter housing including a locking mechanism for locking the filter element in the housing, and the locking mechanism including rotational driving cams is a recitation of intended use of the filter element and does not provide any further structural limitations to the claimed filter element.
Jiang does not teach a plurality of locking mechanism engagement protrusions. The recitation of a plurality of locking mechanism engagement protrusions is merely a recitation of providing more than one of the parts taught by Jiang. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960). Nothing of record indicates that providing more than one locking mechanism engagement protrusion produces a new or unexpected result.
	Claims 8 and 13-15, Jiang further teaches the locking mechanism rotating assembly is separate from and mounted onto the cylindrical pipe (fig. 2-6); the locking mechanism rotating assembly sealingly engages the central apertures of the second end plate by means of a circumferential seal (148) extending along a periphery of the central aperture (fig. 2-6); and the locking mechanism rotating assembly is mounted onto the perforated cylindrical pipe by a snap fit mounting (142, 143) (fig. 2-6).

    PNG
    media_image1.png
    589
    584
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
Applicant argues that neither Jainek nor Jiang teaches a locking mechanism for locking the filter element in a filter housing or a plurality of locking mechanism engagement protrusions configured for operative engagement with rotational driving cams. As stated in the rejection above, the recitation of the locking mechanism being for locking the filter element in a filter housing and the plurality of locking mechanism engagement protrusions being configured for operative engagement with rotations driving cams are each recitations of intended use and do not provide any further structural limitations to the claimed apparatus of a filter element. Each of the prior art references cited above either disclose or render obvious the claimed structures of the filter element and are capable of performing the recited functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778